Citation Nr: 0418445	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development, and enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  

Specifically, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  See 38 U.S.C.A. § 5103A 
(West 2002). This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2003).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation and the veteran's service records 
do not contain medals or decorations that specifically denote 
combat with the enemy. 

The veteran generally claims that he was exposed to numerous 
stressors during his six months of service in Vietnam 
including snipers, booby traps and landmines.  On remand, the 
RO, as part of its duty to assist, should undertake efforts 
to obtain additional information that may corroborate the 
veteran's claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The RO in this regard should 
contact the veteran in order to notify him about his claim 
and request from him more specific identification of any 
stressors he endured while in service with approximate dates 
of occurrence.  Even if the veteran is unable to provide more 
specific identification of his stressors the RO should then 
attempt to verify the occurrence of these stressors.  The 
veteran had only six months of service in Vietnam, all with 
Company A, 589th Engineer Battalion.  Such a time period is 
easily searchable, even if the veteran fails to provide 
additional information.  This process is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  The Board also notes that the thrust of the 
representative's Informal Hearing Presentation in June 2004 
is a request that VA attempt to verify the veteran's alleged 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  The 
veteran should be notified that it would 
be helpful for him to obtain 
corroborating statements from other 
servicemen who witnessed the claimed 
events.



2.  Following receipt of additional 
information from the veteran, if any, the 
RO should then request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
information that might corroborate the 
veteran's alleged stressors regarding his 
unit. In particular, they should be asked 
to provide the unit history for Company A 
of the 589th Engineer Battalion, 18th 
Engineer Brigade, from April 1967 through 
November 1967.  The morning reports for 
this company should also be requested for 
the same time period.  

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



